                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

LISA NORDNESS,

                            Plaintiff,                         OPINION AND ORDER
      v.
                                                                    18-cv-357-wmc
ANDREW M. SAUL, Commissioner of
Social Security,

                            Defendant.


      Claimant Lisa Nordness seeks judicial review of a final decision of defendant

Andrew Saul, the Commissioner of Social Security, under 42 U.S.C. § 405(g), which

denied her application for disability and disability insurance benefits. She contends that

remand is necessary because Administrative Law Judge Ahavaha Pyrtel (“the ALJ”): (1)

improperly weighed the opinions of claimant’s treating psychiatrist and licensed therapist;

(2) failed to evaluate claimant’s obesity appropriately; and (3) adopted an assessment of

claimant’s symptoms and mental impairments lacking in evidentiary support. The court

held oral argument on this case on August 20, 2019, at which counsel for both sides

appeared. For the reasons addressed below, the Commissioner’s decision will now be

affirmed.



                                     BACKGROUND

      On November 21, 2014, Nordness filed an application for disability and disability

insurance benefits, alleging an onset date of October 25, 2012.        (See AR 15.)    Her

application was initially denied on April 8, 2015, and then again on reconsideration on
July 28, 2015. (Id.) She then appeared before the ALJ for a hearing on February 14, 2017.

(Id.)



   A. Hearing Testimony

        At her hearing, Nordness testified that she was approximately 5’ 7” and 290 pounds.

(AR 44.) While she could drive, Nordness explained that she did not drive daily and only

drove locally. (AR 45-46.) Even so, her most recent employment had been as a bus driver

for the City of Madison Metro.         (AR 47.)    She testified to having memory and

concentration problems.     (AR 58-59.)    Nordness added that she could “make little

decisions,” but had assigned her daughter with power of attorney to control her finances

and make larger decisions. (AR 59.) She also described physical limitations, including

being unable to lift heavy things, limited reach, and an inability to bend over. (AR 57-58.)

She also identified balance problems and an inability to kneel or stoop. (AR 58.)

        Despite her limitations, Nordness explained that she was taking classes to pursue a

degree in human resources. (AR 60.) Since her accident, the Division of Vocational

Rehabilitation required her to go to school and take classes. (Id.) She also had to retake

classes “because [she] flunked.” (Id.) That said, Nordness had approximately six more

classes to take for the degree and had previously been on the dean’s list. (AR 61.) She

acknowledged taking a hiatus on her classes explaining that “going to school and sitting in

a classroom for two hours is very, very hard for [her].” (AR 62.) She further acknowledged

taking care of her grandchildren “maybe [a] couple of days a week.” (AR 64-65.) Although

Nordness emphasized that she was only responsible for caring for the grandkids after her



                                             2
granddaughter started crawling, because she was unable to pick her up. (AR 65-66.) She

testified that the grandkids had a nanny before that. (AR 66.)



    B. ALJ Decision

       The ALJ issued an unfavorable decision on April 18, 2017. (Id.) Concluding that

Nordness met the insured status requirements through December 31, 2018, the ALJ

initially determined that she had not engaged in substantial gainful activity since October

25, 2012.    (AR 17.)    The ALJ also found that Nordness had a number of severe

impairments: degenerative disk and joint disease, depression, and anxiety with features of

claustrophobia. (Id.) While recognizing that Nordness was obese, the ALJ did not find

this to be a severe impairment, as there was “no evidence that the claimant’s excessive

weight significantly limits her ability to function.”1 (AR 18.) At the same time, disagreeing

with the state disability psychological consultants, the ALJ found Nordness’s psychological

impairments to be severe. (AR 21.) However, the ALJ did not find them to be disabling

because she was perceived as having a pleasant demeanor, with appropriate mood and

affect, and had reported improvement with Wellbutrin. (Id.)

       As a result, the ALJ concluded that Nordness had moderate limitations in

understanding, remembering, or applying information based on claimant’s pursuit of

higher education and her reports of difficulty with her memory and concentration, but no

difficulty understanding or following instructions. (Id.) The ALJ also found that she had

moderate limitations in her ability to interact with others based on her alleged difficulties


1
  The ALJ also found Nordness’s diabetes, hypertension and sleep apnea to be non-severe
impairments. (AR 19.) Plaintiff is not challenging these findings on appeal.

                                             3
socializing contrasted with her seeking a degree to work as a human resources manager,

that she had never been fired because of an inability to get along with others, and her

reports that she regularly ate at restaurants, accompanied a friend to Florida,

communicated with others using the computer, shopped weekly, and got along fine with

authority figures. (AR 22.)

          As to concentration, persistence and pace, the ALJ found Nordness had only mild

limitations because of: her two years of college since her alleged onset date; her strong

academic performance; and her reports that she could finish what she started, but had

trouble concentrating and remembering, and her ability to handle finances. (Id.) Her

reports that she had trouble with concentration and her memory were related to her pain

and medication side effects -- not her mental health. (Id.) Finally, as to adapting or

managing herself, she had no limitations: she completed two years of college since her

alleged onset date and she reported handling stress and changes to her routine well. (AR

22-23.)

          Finally, the ALJ concluded that Nordness could perform sedentary work, with

specific limitations, including that she could not reach overhead with her left arm, nor

could she crouch or crawl. (AR 23.) Claimant was also precluded from working in small,

enclosed spaces and was limited to occasional interaction with others. (Id.) Ultimately,

the ALJ determined that Nordness was not disabled. (AR 32.)2




2
    Other aspects of the ALJ’s decision are addressed in detail below.

                                                   4
                                         OPINION

       This court defers to an ALJ’s decision to deny benefits unless unsupported by

substantial evidence or based on an error of law. Terry v. Astrue, 580 F.3d 471, 475 (7th

Cir. 2009). Substantial evidence means “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971). In addition, the ALJ must build an “accurate and logical bridge” between the

evidence and the legal conclusion that the claimant is not disabled. McKinzey v. Astrue,

641 F.3d 884, 889 (7th Cir. 2011) (citing Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003)). Given these strictures, a reviewing court is not to “reweigh the evidence,

resolve conflicts, decide questions of credibility, or substitute [its] own judgment for that

of the commissioner.” Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000) (citations

omitted). Still, the court must conduct a “critical review of the evidence” before affirming

a decision to deny benefits. McKinzey, 641 F.3d at 889. Here, plaintiff identifies three

flaws in the ALJ’s reasoning which, she argues, require remand. For the reasons explained

below, the court finds the ALJ has built a sufficient logical bridge between the evidence

and her legal conclusions with respect to each.



I. Treatment Providers

       Claimant first argues that the ALJ failed to articulate good reasons for rejecting the

opinions of Jane Gogan, Ph.D., her treating psychiatrist, and Carla Eichinger, LPC, her

treating therapist. (Pl.’s Br. (dkt. #11) 14.) The court will address their opinions in turn.




                                             5
     A. Dr. Jane Gogan

       An ALJ who does not give controlling weight to the opinion of the claimant’s

treating physician must offer ‘good reasons’ for declining to do so.” Larson v. Astrue, 615

F.3d 744, 751 (7th Cir. 2010) (citing 20 C.F.R. § 404.1527(d)(2)).            Generally, the

opinions of a claimant’s treating physician are “give[n] more weight” because he or she is

“likely to be the medical professional[] most able to provide a detailed, longitudinal picture

of [a claimant’s] medical impairment(s) and may bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical findings alone or from reports

of   individual   examinations,   such   as   consultative   examinations.”       20   C.F.R.

§ 404.1527(d)(2) (2011).      Even where a treating physician’s opinion is not given

controlling weight, a number of factors must be considered by the ALJ to determine how

much weight to give different medical opinions, including “[l]ength of treatment

relationship and the frequency of examination”; “[n]ature and extent of the treating

relationship”; supportability; consistency; specialization; and “[o]ther factors . . . which

tend to support or contradict the medical opinion.” 20 C.F.R. § 404.1527(d) (2011).

       Nordness began seeing Dr. Jane Gogan once or twice per month beginning on

December 31, 2014, until changing providers because of “scheduling conflicts” on

December 8, 2015; she began seeing Gogan again on December 20, 2016. (AR 2926.) On

December 26, 2016, Gogan then provided a mental impairment questionnaire. (See AR

2925.) When asked for her clinical findings demonstrating the severity of Nordness’s signs

and symptoms on the questionnaire, Dr. Gogan noted the following: “Appetite disturbance

with increase weight change”; “Decreased energy”; “Difficulty thinking or concentrating”;


                                              6
“Easy distractibility”; “Feelings of guilt or worthlessness”; “Panic attacks”; “Sleep

disturbance / frequent nightmares” and “Persistent restlessness, agitation, anxiety[,] social

withdrawal, rumination, [and] poor self-care.” (AR 2926) Dr. Gogan further opined that

Nordness was extremely limited in her: activities of daily living; maintaining social

functioning; and concentration, persistence or pace. (AR 2927.) Gogan also considered

Nordness’s limitations and symptoms to be “[l]ongstanding -- since childhood” with “[n]o

periods of sustained improvement.” (AR 2928.) As such, Dr. Gogan concluded that

Nordness would miss at least four days of work each month. (AR 2927.)

       Ultimately, the ALJ assigned Dr. Gogan’s opinion “little weight” because “the

limitations Dr. Gogan [found we]re unsupported by the great weight of the evidence,

including her own treatment records.” (AR 28.) First, the ALJ noted the glaring disconnect

between Dr. Gogan’s opinion that the limitations applied “since childhood” and the fact

that claimant Nordness had worked full-time for many years, plus the fact that she

successfully pursued college courses even after the alleged onset date. (Id.) Second, the

ALJ found that Dr. Gogan’s opinions as to Nordness’s “dramatic limitations are simply not

supported by her own records.” (Id.) For example, Gogan’s own medical records noted

that claimant missed appointments because she was too busy with schoolwork, but failed

to assess Nordness’s situation stressors such as her cervical surgery, her daughter blaming

Nordness for her husband’s child-abuse investigation, and Nordness serving as temporary

guardian for her special needs grandson. (AR 28-29.) Third, the ALJ found treatment

records from different providers “have consistently demonstrated that the claimant is able

to grasp treatment recommendations and education appropriately.” (AR 28.) Fourth, the


                                             7
ALJ found Dr. Gogan’s reliance on a possible learning disability to be inconsistent with

Nordness’s history of academic success and the fact that she did not even allege a learning

disability before the Social Security Administration. (Id.)

       Whether or not this court would have come to the same conclusion, the ALJ’s

decision to give little weight to Dr. Gogan’s opinions is supported by substantial evidence.

Although Dr. Gogan was Nordness’s treating psychologist and saw her with relative

frequency, at least up to one year before being asked to fill out the mental impairment

questionnaire, the ALJ appropriately concluded that her opinions of extreme limitations

were not supportable in light of substantial, conflicting evidence in the record, including

in Dr. Gogan’s own medical records. In particular, Gogan’s contemporaneous treatment

records note that Nordness was studying business and human relations at MATC, where

she received good grades. (AR 1798; AR 1834.) Nordness was so enmeshed in her studies

that she “totally forgot about [an] appointment,” having been “[u]p late doing homework.”

(AR 1834.) Through her education, Nordness reported being “[m]ore socially connected

outside of family now that she is on campus more.” (Id.) At that time, she also reported

that her medications were “helping a lot” and put her “on a more even keel,” so that she

could “deal[] with stress better.” (Id.) Those same records also show Nordness continued

pursuing her education after becoming her grandson’s temporary guardian, although she

was “having a difficult time completing assignments.” (AR 1702.)

       While later in 2015, Nordness reported difficulty attending class after being

interviewed by the police regarding her son-in-law, Nordness still expressed “some

confidence that she can complete her group projects.” (AR 1934-35.) Further, Gogan’s


                                             8
treatment notes show that Nordness’s daughter was “very dependent on her for childcare.”

(AR 1934.) Dr. Gogan next noted that Nordness became the “full-time care provider for

her granddaughter” in May 2016 and was still “hoping to resume classes in August” at that

time. (AR 1966.) Additionally, the bulk of Dr. Grogan’s mental status observations were

within normal limits. (See e.g., AR 1909, 1915, 1948, 1967.) Finally, and likely most

telling for the ALJ, Nordness worked for many years before her alleged onset date, including

four years in which she earned over $35,000 (AR 225), substantially undermining Dr.

Gogan’s conclusion that Nordness’s work-preclusive symptoms started in childhood.

Accordingly, the court cannot fault the ALJ’s decision to give Dr. Gogan’s opinions little

weight.



   B. Therapist Carla Eichinger

       The ALJ also afforded “little weight” to therapist Carla Eichinger’s December 2016

assessment. (AR 30.) Eichinger indicated that she started treated Nordness on three

occasions beginning in August 2016. (AR 2889.) In her assessment, Eichinger listed the

following clinical findings:   “Impaired social and emotional functioning,” “Impaired

concentration,” “Difficulties asserting self, [and] interpersonal conflict.” (Id.) Eichinger

identified Nordness’s symptoms as “Difficulty thinking or concentrating”; “Easy

distractibility”; “Feelings of guilt or worthlessness”; and “Memory impairment -- short,

intermediate or long term.”     (Id.)   Accordingly, Eichinger opined that Nordness was

moderately limited in her activities of daily living and markedly limited in her ability to

maintain social functioning, as well as maintain concentration, persistence or pace. (AR

2890.) Eichinger did not know how many days of work each month Nordness would miss
                                             9
and also did not know whether she was a malingerer. (Id.) Finally, Eichinger opined that

these symptoms and limitations were first documented on August 4, 2016, just a few

months before she saw Nordness for therapy. (AR 2891.)

       The ALJ found that Eichinger’s opinions of marked difficulties in maintaining social

functioning and concentration, persistence or pace were not supported by the evidence.

(AR 30.) In so finding, the ALJ relied on Eichinger’s own notes taken at Nordness’s second

appointment, describing her as “fully alert, talkative, and tangential, with just slight

disorganization in her speech.”      (Id.)   Additionally, the ALJ expressed concern that

Eichinger seemed to accept “claimant’s subjective reports of losing SSI payments and being

unable to pay her bills on face value,” while “the evidence establishes that the claimant lost

disability benefits she was receiving through her former employer’s insurance carrier

because she failed to follow through with medical appointments.” (Id.)

       Moreover, Nordness recognizes that as a therapist, Eichinger is not an “acceptable

medial source.” (Pl.’s Br. (dkt. #11) 16 (citing SSR 06-3p: Titles II and XCI: Considering

Opinions and Other Evidence from Sources who are Not “Acceptable Medical Sources” in Disability

Claims; Considering Decisions on Disability by other Governmental and Nongovernmental

Agencies).) While the Social Security Administration can consider opinions from non-

acceptable medical sources, such as a therapist, the regulations “do not explicitly address

how to consider relevant opinions and other evidence from ‘other sources’”; instead, the

regulations direct that such sources are to be “evaluated on key issues such as impairment

severity and functional effects, along with the other relevant evidence in the file.” SSR 06-




                                              10
3p. Regardless, the same factors that apply to acceptable medical sources can be applied

to other opinions. SSR 06-3p.

       Here, the ALJ’s decision to afford little weight to therapist Eichinger’s opinion is

also supported by substantial evidence.       First, the treatment relationship was short.

Eichinger began treating Nordness in August 2016, and provided her opinion in December,

which Eichinger identifying just three dates of treatment in between. The administrative

record similarly contains few treatment records from Eichinger. Second, as the ALJ noted,

Eichinger appears to accept at face value Nordness’s reports of “numerous financial

concerns since [losing] SSI,” her inability “to budget, pay bills, [or] remember to take

medications,” and “difficulty cooking and meal planning.” (AR 2010.) Eichinger also

notes that Nordness “lost disability status due to avoiding medical appointments in March

and April.”   (AR 1987.)      Third, Eichinger apparently bases her opinion of marked

limitations on Nordness’s self-reported symptoms. In an assessment following Nordness’s

first appointment, for example, Eichinger notes that she reported having “[q]uite a bit of

difficulty” managing her daily life, tackling her problems, and concentrating, as well as that

in the past week she had spent “[a] little of the time” getting along with others in social

situations and “[n]one of the time” felt close to another person. (AR 1988.) In the notes

from her second appointment, Nordness apparently self-reported that in the past month

she did not want to be around people, including her friends, was having “[m]uch” trouble

concentrating or paying attention, was having “[m]ost trouble remembering things, and

often had arguments or physical fights. (AR 1998.) Each of these so-called assessments

only record Nordness’s responses to the questions, without any elaboration or evidence of


                                             11
evaluation by Eichinger. On the other hand, her mental status evaluations are largely

normal. (See AR 1987, 1995, 2010.)

        For all these reasons, the court finds that the ALJ’s treatment of the medical opinion

evidence from Dr. Grogan and therapist Eichinger is supported by substantial evidence.



II. Symptoms and Mental Impairments

        Next, Nordness complains that the ALJ’s assessment of her mental impairments and

physical symptoms were not supported by substantial evidence. (Pl.’s Br. (dkt. #11) 17,

23.)    Specifically, Nordness challenges the ALJ’s determination that she could

“occasionally” interact with others and the ALJ’s reliance on her activities of daily living to

conclude that she could work full-time. (Pl.’s Br. (dkt. #11) 18-19, 23-26.) The ALJ also

found that Nordness had moderate limitations in her ability to interact with others. (AR

22.)

        As set out in her written decision, the ALJ reached her ultimate conclusions about

claimant’s ability to interact with others by considering: Nordness’s alleged difficulties

socializing; her seeking a degree to work as a human resources manager; her having never

been fired because of an inability to get along with others; her reports of regularly eating

at restaurants; her accompanying a friend to Florida; her communicating with others over

the computer; her weekly shopping; and her getting along fine with authority figures. (AR

22.) Nordness’s medical records also include notes indicating that she attended a retreat.

(Id.)

        Further, looking at claimant’s own reported daily activities, in 2013 and 2014, she

engaged in water aerobics, got good grades in school, attempted to regularly exercise, and
                                              12
was able to live alone. (AR 24.) In 2015, even though she reported difficulty with

vacuuming and yardwork, she also reported being able to shop for household goods, doing

laundry, preparing meals, caring for her cats, and loading the dishwasher. She also swam

twice a week and cared for her grandson every afternoon. In 2016, as previously noted,

the record shows that Nordness became the full-time caretake for her granddaughter and

reported caring for both grandchildren for approximately 12 hours each day.

Understandably, the ALJ found claimant’s testimony of significant limitations in her

activities of daily living to be “inconsistent with the totality of the evidence.” (AR 25.)

Likewise, the ALJ found no medical support for her claimed need for an assistive device to

walk, and she found that Nordness’s allegations of chronic pain were not fully corroborated

by objective medical evidence. (AR 25-26.)

       While Nordness testified that she did not “like to be around people and interact”

(AR 62) and that she had “lost a lot of friends” (AR 60), as already described, there is

plenty of other evidence in the record to substantiate the ALJ’s finding that she could

appropriately interact with others occasionally. For example, since her alleged onset date,

she has been pursuing a degree to work in human resources. (See AR 268-69, 1320, 1627.)

In fact, she was largely successful in her pursuit, despite her testimony that she had flunked

a number of classes.     (See AR 1834 (in March 2015, she was “[c]ompleting school

assignments, getting good grades”); AR 61 (testifying she was on the dean’s list and

required only six more classes for the degree); AR 1721 (in November 2015, she reported

having “some confidence that she can complete her group projects at school”).) Similarly,

in a March 2015 adult function report, Nordness described using the “phone and computer


                                             13
to keep in touch with others.” (AR 253.) She also accompanied a friend to Florida and

went on a retreat. (See AR 969, 1909.) Further, Nordness reported having never been

fired because of an inability to get along with others and that she got along “fine” with

authority figures. (AR 255.) As the ALJ noted, she reported frequently dining out. (AR

593.) Finally, state agency psychologist Esther Lefevre concluded that Nordness had only

mild difficulties in maintaining social functioning.

       Similarly, the ALJ’s reliance on Nordness’s activities of daily living to conclude that

she could work is no basis for a remand. First, as already discussed, Nordness made

significant progress towards a degree in business/human resources management since her

alleged onset date. Second, contrary to her hearing testimony, her treatment notes not

only show that her grandson lived with her, but she cared for two children up to twelve

hours a day and took both children to the doctor. (AR 1892, 1955, 1973.) In fact, she

identified “babysitting her daughter’s children” -- along with going to classes -- as her main

responsibilities in August 2016. (AR 2645.)

       In fairness, Nordness also noted that she was limited in other activities of daily

living in her March 2015 function report. For example, while she prepared meals daily,

Nordness explained that she could not “make food from scratch or big meals,” because she

could not stand long enough and she also noted her inability to lift heavy pots. (AR 251.)

Likewise, while she acknowledged being able to do laundry, she said it took her “several

hours.” (Id.) So, too, she could place the dishes in the dishwasher, but she could not put

them away. (Id.) And she disclaimed any ability to mop or vacuum or perform lawn work.

(AR 251-52.) However, the ALJ took these limitations into consideration in formulating


                                             14
the limitations as reflected in the RFC, which, among other things, limits Nordness to

sedentary work and precludes her from overhead reaching with her left arm.

       Accordingly, the ALJ’s findings as to Nordness’s RFC is amply supported in this

record.



III. Obesity

       Finally, Nordness complains that the ALJ failed to appropriately evaluate her

obesity, which, if done correctly, “may have led to a more restrictive RFC finding.” (Pl.’s

Br. (dkt. #11) 22.) This issue was the focus of the parties’ oral argument. Specifically,

Nordness contends that the ALJ was wrong in rejecting evidence indicating that her obesity

was significantly limiting and in failing to evaluate the impact of her obesity on other

impairments. (Id. at 20-21.) The Commissioner disagrees. (Def.’s Br. (dkt. #15) 14-15.)

       While recognizing that Nordness was obese, the ALJ did not find this to be a severe

impairment as there was “no evidence that the claimant’s excessive weight significantly

limits her ability to function.” (AR 18.) The ALJ also explained that while obesity “is a

risk factor that increases an individual’s chances of developing impairments in most body

systems,” she was unable simply to “make assumptions about the severity or functional

effects of obesity combined with other severe impairments.” (AR 18-19.) The ALJ further

noted that while Nordness “indicated having trouble with daily activities” on August 8,

2016, obesity questionnaire, she also indicated that “these seemed more related to her left

shoulder dysfunction than her excessive weight.” (AR 20.) Likewise, when encouraged to

lose weight to help control her diabetes, she reported that her left shoulder impacted her

ability to exercise without reference to her weight. (Id.)
                                             15
       Regardless, the ALJ still considered Nordness’s obesity during Steps 3 through 5.

(Id.) As the ALJ noted, Nordness completed an Obesity Questionnaire in August 2016.

(See AR 367-69.) In response to a question about how her weight affected her, Nordness

explained that: (1) she could not take baths because she was unable to get out of the tub;

(2) she could only eat a “bland diet” because she had trouble swallowing; (3) she only wore

“loose clothes and pants w/o elastic”; (4) her grocery shopping was limited due to fatigue

and her driving was limited to local driving; (5) she could not do any cleaning or mopping;

and (6) she was limited in her cooking due to fatigue. (AR 367.)3 More specifically,

Nordness explained that she: was “unable to walk more than 15 mins without taking a

break, especially in hot weather”; could sit, but would fall asleep; could not “stand for more

than 20 mins without having to sit”; would be unable to stand up from an armless chair;

and could not lift, pull, push, or carry over 10 pounds. (AR 368.) She added that her

obesity caused a hip issue that impacted her balance, prevented her from stooping,

crouching or climbing. (AR 368-69.) Finally, she explained that she became fatigued

easily, needed to nap, found breathing difficult “due to weight,” which required “many

breaks.” (AR 369.)

       Given this litany of impacts, the discussion during claimant’s oral argument focused

on whether the ALJ adequately dealt with claimant’s alleged fatigue. In the decision, the

ALJ recognized claimant’s report that “she was easily fatigued with activity” from her

obesity questionnaire (AR 24-25), but claimant claims this is not enough in light of the


3
  As for the other limitations she identified, Nordness attributed them to her shoulder injury, not
to her obesity. (See AR 367 (explaining she could only wash her hair with one hand because her
“left arm is not able to rise above head” and she had to dress using only one arm).)

                                               16
uncontradicted evidence that she lays down multiple times a day and the references to

fatigue throughout her medical records. However, as the ALJ noted, the only support the

court can locate in the administrative record for reports of varying levels of fatigue are from

Nordness herself.4 (See AR 760 (reporting “no unexplained fatigue” in February 2012); AR

1428 (reporting no fatigue in February 2013); AR 1017-18 (reporting increased fatigue

“specifically after eating” in February 2014); AR 1489 (reporting “[p]ersistent or pervasive

fatigue” in July 2014).) Accordingly, this record is factually distinguishable from Lopez ex

rel. Lopez v. Barnhart, 336 F.3d 535, 539-40 (7th Cir. 2003), where the ALJ concluded that

there was no medical evidence supporting claimant’s right-hand problem, while improperly

disregarding the objective medical evidence of that impairment. More broadly, the ALJ

rejected claimant’s allegations of fatigue in light of her significant other activities, such as

babysitting her grandchildren and pursuing higher education.

       As to the other alleged limitations identified in Nordness’s obesity questionnaire,

the evidence is contradictory and again not directly tied to her obesity. First, looking at

her claimed difficulty walking and shortness of breath, she has self-reported mixed

symptoms and causes since February 2012. (AR 726 (reporting that she got “dizzy if [she]

walks far [and] gets out of breath too”); AR 764 (reporting “shortness of breath with

exertion walking across a room”).) But, at that time she also reported being able to “walk

up 2 flights of stairs without difficulty, but if she is carrying something, she would be out

of breath[.]” (AR 1207.) Nordness repeated her complaints about shortness of breath,


4
 She also identifies drowsiness as one of the side effects from her gabapentin. (AR 256.) At her
hearing before the ALJ, Nordness blamed napping after every meal on her diabetes and pain
medications. (AR 63.)

                                              17
including when walking upstairs, again in April 2012, June 2015 and September 2016.

(AR 808, 1304, 2674.) Although the reasons for this are less clear, Nordness’s daughter

also opined that her mother “is not able to walk very long without her hip bothering her.”

(AR 510.)5

       Relatedly, throughout most of 2014, Nordness was described as having a normal

gait, but in December 2014, she reported walking with a limp for months.                   (See AR

627,1110, 1504.) In early 2015, she was described as having “[d]ecreased gait speed,

decreased B foot clearance essentially dragging feet across floor, patient with heavy

weightbearing.” (AR 1127; see also AR 1132 (“Gait Description: slow speed.”).) In October

2015, she was again “ambulatory with a steady gait.” (AR 2529.) But then in August

2016, she had “[a]ntalgic right lower extremity, Decreased pelvic rotation, Decreased

speed, Decreased stride length right, increase toe out ankle,” as well as “Decreased

weightbearing on R LE.” (AR 2646.) This was described as “severely slowed and antalgic

gait.” (AR 2648.) Finally, later that month, however, she reported improvement in her gait.

(AR 2666.) Even so, it was noted that “[s]he continues to be limited due to reduced weight

bearing, ankle stiffness, antalgic gait, and lower extremity weakness.” (AR 2667.) Again,

the record suggests multiple causes for this, not just obesity.

       Second, Nordness was repeatedly advised to engage in “moderate exercise daily,

ideally 30 minutes or more on most, preferably all days of the week.” (See e.g., AR 1828,



5
  As an example, while grocery shopping, Nordness’s daughter explained that Nordness “will need
to sit down 5-6 times for 5 mins each.” (Id.) To be fair, however, at other times she denied having
difficulty breathing or shortness of breath. (See AR 1153, 1191, 2732.) In 2014, for example, she
reported having to walk a long distance while at school, but complained that it was difficult because
of pain. (AR 1160.)

                                                18
1845.) Over time, her reports of exercise varied. (See e.g., AR 572, 587, 627, 1072, 1164,

1171, 1747, 2646.) In February 2015, her short-term goal was identified as “[r]estart[ing]

exercise for weight loss.” (AR 1089.) The following month, she reported “doing water

aerobics.” (AR 1316.) In mid-2015, she reported “doing water aerobics several days per

week.” (AR 1577.)

       Third, it is possible that claimant’s condition may have worsened over time. By

August 2016, she reported “having trouble keeping up with daily tasks,” such as walking

and going to the grocery store. She reported being unable to take her grandchildren to the

park and consistent dull pain. (AR 2645.) Her symptoms were “consistent with a PT

diagnosis of ankle strength deficits.” (AR 2648.) However, an independent medical

examiner in May 2016 opined that she could squat “without difficulty” and had “normal

twisting and bending movements.” (AR 1749.) He also concluded that there was “no

objective evidence of any specific pathophysiological or structural condition that would

physically prohibit standing and walking up to 8 hours a day.” (AR 1750.) Finally, when

the ALJ asked what prevented her from working, Nordness once again identified her

shoulder injury, which limits the use of her left arm, as well as problems getting dizzy from

bending over, but did not mention her weight or how it impacted her other physical

conditions. (AR 52.)

       In sum, the ALJ created a logical bridge, and the court cannot fault the ALJ for her

treatment of Nordness’s obesity. Accordingly, the final decision of the Commissioner is

affirmed.




                                             19
                                        ORDER

       IT IS ORDERED that the decision of defendant Andrew M. Saul, Commissioner of

Social Security, denying Lisa A. Nordness’s application for disability and disability

insurance benefits is AFFIRMED. The clerk’s office is directed to enter judgment and close

this case.

       Entered this 30th day of September, 2019.

                                         BY THE COURT:

                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                           20
